Response to Amendment
	This communication is in response to the amendment filed on 7/7/2022.  Claims 62, 70, 72-78, and 80 are pending.

Specification
The objection to the Abstract is withdrawn based on the amendment filed on 7/7/2022.

Claim Objections
Claim 70 is objected because of the following informalities:  Claim 70 depends from cancelled Claim 69.  It appears that Claim 70 should be amended to depend from Claim 62.  Appropriate correction is required.
Claim 75 is objected to because of the following informalities:  lines 1-2 should be amended to recite “wherein the system performs at least one of:”; line 3 should be amended to recite “using analysing using .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 70, 72-75, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havela (U.S. Patent No. 7444265).
Regarding Claim 62, Havela teaches a monitoring system for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the monitoring system including: a) at least one monitoring device including: i) a housing (PC-based data acquisition unit 12); ii) a coupling that physically attaches the housing to the machine (data acquisition unit 12 is physically attached to sensors 13, which are physically attached to and acquire vibration signals from a machine); iii) a plurality of sensors, the plurality of sensors including a vibration sensor that senses vibration transmitted from the machine to the vibration sensor at least in part via the coupling (sensors 13 receive vibrations via physical attachment to the machine); iv) a monitoring device processor (PC-based data acquisition unit 12) that: (1) acquires sensors signals from the plurality of sensors; and, (2) generates sensor data at least partially in accordance with signals from the sensors (data based on vibration signals from sensors 13); v) a transmitter that transmits the sensor data (data acquisition unit 12 receives vibration signals from sensors 13 and transmits sensor data to remote service center 19 via internet connection 20); and, b) one or more processing systems (remote service center 19) that: i) receive the sensor data; ii) use the sensor data during a first time period to establish reference behavior for the machine that corresponds to normal behavior (column 2, lines 36-41 and column 3, lines 16-65); iii) analyse the sensor data and the reference behavior, at least in part using machine learning techniques (column 6, lines 29-38), to determine a machine status (Abstract); and, iv) at least one of: (1) store an indication of the machine status as part of machine status data associated with the respective machine; and, (2) cause a status indication indicative of the machine status to be displayed (Abstract, status is determined based on measured parameters; column 5, lines 15-27, client interface is displayed to user; see also Fig. 4, remote service center 19 is a computer that includes a display).
Regarding Claim 70, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) uses signals from one or more sensors to generate reference data indicative of the reference behavior (column 2, lines 36-41), the reference data being indicative of at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; iii) patterns derived from signals from the one or more sensors; iv) reference thresholds derived from the signals from the one or more sensors; and, v) reference ranges derived from the signals from the one or more sensors (column 2, lines 36-41, the reference data is indicative of signals from the one or more sensors); and, b) determines operational data using signals from the one or more sensors (column 2, lines 49-54), the operational data being based on at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; and, iii) patterns derived from signals from the one or more sensors; and, c) determines a machine status at least in part based on the reference data and signals from the one or more sensors by comparing the operational data to the reference data (column 2, lines 49-54, the operational data is based on signals from the one or more sensors, see also column 1, lines 27-35).  
Regarding Claim 72, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system uses machine learning techniques to: a) identify at least one category of behavior for the machine from the reference behavior; and, b) determine the machine status by analyzing signals from the one or more sensors to categorize a current behavior based on the at least one category (column 6, lines 29-44, various thresholds, which determine what machine behaviors can trigger a warning or indicate a security risk, are determined during learning period using sensor data and are then applied to sensor data during operation; machine behavior is classified based on the thresholds; see also column 1, lines 28-34).  
Regarding Claim 73, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system analyses signals from the one or more sensors with respect to reference behavior determined during corresponding time intervals during which the machine is expected to exhibit similar behavior (column 2, lines 41-54, reference values are stored for a particular loading of machine to compare to operational values corresponding to same loading of machine).  
Regarding Claim 74, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) monitors changes in machine status over time; and, b) at least one of: i) stores an indication of changes in machine status as part of machine status data associated with respective machine; ii) cause a status indication indicative of the change in machine status to be displayed (Abstract, status is determined based on measured parameters during operation of machine over time; column 5, lines 15-27, client interface is displayed to the user; see also Fig. 4, remote service center 19 includes a display).  
Regarding Claim 75, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system comprises at least one: a) uses signals from one or more sensors during a calibration time period when the monitoring device is attached to a calibration machine to establish calibration data; and uses the calibration data to interpret signals from the sensors when the monitoring device is attached to the machine (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to sensor data); and, b) analyses signals from the vibration sensor and a movement sensor; and uses signals from the movement sensor to dynamically calibrate the vibration sensor (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to vibration sensor data; a vibration sensor is a movement sensor).  
Regarding Claim 80, Havela teaches a method for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the method including: a) receiving sensor data from a monitoring device attached to the machine (Fig. 4, PC-based data acquisition unit 12 is physically attached to sensors 13, which are physically attached to and acquire vibration signals from the machine), the sensor data being generated at least in part based on signals from a plurality of sensors (sensors 13), the plurality of sensors including a vibration sensor that senses vibration of the machine transmitted to the monitoring device via a coupling (column 7, lines 40-67); b) using the sensor data during a first time period to establish reference behavior for the machine that corresponds to normal behavior (column 2, lines 36-41 and column 3, lines 16-65); c) analysing the sensor data and the reference behavior, at least in part using machine learning techniques (column 6, lines 29-38), to determine a machine status (Abstract); and, d) at least one of: i) store an indication of the machine status; and,Application No. 16/494,9247 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021ii) cause an indication of a machine status to be displayed (Abstract, status is determined based on measured parameters; column 5, lines 15-27, client interface is displayed to user; see also Fig. 4, remote service center 19 is a computer that includes a display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Dooley (U.S. Pub. No 2008/0071430) in further view of Snell (U.S. Pub. No. 2005/0273822).
Regarding Claim 76, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches analyzing signals from a sensor to make a determination, and selectively generating an alert depending on results of the determination (see Havela, column 6, lines 29-44, various thresholds, which determine what machine behaviors can trigger a warning, are applied to sensor data during operation).
Havela does not specifically teach wherein the system: a) determines a monitoring device integrity by at least one of: i) analysing signals from a humidity sensor to determine changes in humidity within the housing: and using changes in humidity to determine at least one of: (1) if the housing has been breached; and, (2) if a housing seal has failed.  However, Dooley, in paragraph [0023], teaches determining that a housing seal has failed based on a humidity sensor.  It would have been obvious to one skilled in the art at the time of the invention to include a humidity sensor as taught in Dooley in the system of Havela, in order to enable monitoring the health of a pressure seal of a housing (see Dooley, paragraph [0023]).
Havela and Dooley do not specifically teach ii) analysing signals from a light sensor to determine changes in light levels within the housing; and, using changes in light levels to determine at least one of: (1) if the housing has been breached; and, (2) if a housing seal has failed.  However, Snell teaches in paragraph [0160] determining that a case has been breached based on a light sensor.  It would have been obvious to one skilled at the art at the time of the invention to include a light sensor as taught in Snell in the system of Havela and Dooley, in order to prevent unauthorized security breaches of electronics in a case (see Snell, paragraph [0160]).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Carbonell Duque (U.S. Pub. No. 2012/0254032), Sinclair (U.S. Pub. No. 2006/0139312), and Nishida (U.S. Pub. No. 2008/0058104).
Regarding Claim 77, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches a monitoring device (data acquisition unit 12).  Havela does not specifically teach wherein the system determines if the monitoring device has been moved by: Application No. 16/494,9246 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021a) analysing signals from a movement sensor to determine at least one of: i) movement; and, ii) a change in orientation.  However, Carbonell Duque teaches in paragraph [0029] a movement sensor that detects changes in an orientation of a device (i.e., that the device has moved).  It would have been obvious to one skilled in the art at the time of the invention to include a movement sensor as taught in Carbonell Duque in the monitoring device of Havela, in order to accurately detect movement of the device.
Havela and Carbonell Duque do not specifically teach b) analysing signals from a microphone to determine a change in noise levels.  However, Sinclair teaches in paragraphs [0076] and [0078] detecting changes in immediate surroundings based on a microphone that measures ambient noise levels.  It would have been obvious to one skilled in the art at the time of the invention to include a microphone as taught in Sinclair in the system of Havela and Carbonell Duque, in order to detect a change in the surroundings of the device as taught in Sinclair.
Havela, Carbonell Duque, and Sinclair do not specifically teach c) determine a wireless network signal strength to determine a change in position of the transmitter relative to a receiver.  However, Nishida teaches this in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include movement detection as taught in Nishida in the system of Havela, Carbonell Duque, and Sinclair, because spatial movement of a wireless terminal can be detected using such wireless network technology (see Nishida, paragraph [0007]).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Kim (U.S. Pub. No. 2019/0242744).
Regarding Claim 78, Havela teaches everything that is claimed above regarding Claim 62.  Havela does not specifically teach wherein the system includes at least one hub that: a) receives sensor data from a plurality of monitoring devices; and, b) transfers the sensor data to the one or more processing devices via a communications network.  However, Kim teaches, in Fig. 5, a data server 150 (which is equated to the hub) that receives sensor data from data analyzing units 130 and 130’ (which are equated to the monitoring devices), and transmits the sensor data to a diagnostic/prognostic server 170 via a communications network.  It would have been obvious to one skilled in the art at the time of the invention to include a data server as taught in Kim in the system of Havela, in order to provide convenient extendability of the system while guaranteeing process performance (see Kim, paragraphs [0059]-[0060]).

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.  
On page 7 of the Remarks, Applicant states that Claim 62 has been amended to require that the sensor data must at least partially include data of vibrations sensed by the vibration sensor.  The Examiner disagrees.  Claim 62 merely states that the plurality of sensors include a vibration sensor, and that the sensor data is generated at least partially in accordance with signals from the sensors.  However, it is not specified in Claim 62 what signals are used to generate the sensor data; i.e., the sensor data received by the processing system could be generated based on any subset of signals from the plurality of sensors, is not required to include data from any particular sensor of the plurality of sensors.  Therefore, according to the language of Claim 62, it is not required that the sensor data include vibrations sensed by the vibration sensor.
Further regarding Claim 62, Applicant states on page 8 of the Remarks that Havela does not teach establishing reference behavior based on vibration data.  However, Applicant’s interpretation of Havela is incorrect.  Havela explicitly and extensively discusses collection and analysis of vibration data, e.g., from vibration sensors 13 of Fig. 4.  For example, Havela teaches determination of a bearing signature, which is determined and stored based on vibration sensors, and is equated to reference behavior, in at least column 3, lines 16-column 4, line 12.  Further, as noted above, Claim 62 itself does not require the use of vibration data to generate the sensor data that is used to establish the reference behavior.
Further, it appears that Applicant admits that the reference behavior of Havela includes vibration data.  Applicant states on page 8 of the Remarks that “Havela makes no requirement/disclosure that this reference behavior must include vibration data/parameters”, and further states that “a person skilled in the art can implement the invention of Havela including a reference that does not consider vibration data” (emphasis added).  This implies that a person skilled in the art can also implement the invention of Havela including a reference that does consider vibration data, especially considering that Havela explicitly and extensively discusses vibration signals.  Havela can anticipate Applicant’s claims without inclusion of vibration data in every single embodiment that could possibly be implemented based on the teachings of Havela; rather, so long as any embodiment of Havela includes vibration data in the reference behavior, Havela anticipates Applicant’s claims.   
Applicant further states on page 8 that “Havela specifically directs a reader (i.e. a person skilled in the art) to the notion that only some parameters are required to establish the reference”.  The Examiner notes that this argument is irrelevant to the language of Claim 62, which also indicates that only some parameters may be used to generate the sensor data (i.e., as stated in Claim 62, the sensor data is generated “at least partially in accordance with signals from the sensors”); i.e., Applicant’s Claim language does not require that all parameters are required to establish the reference, because the specific signals from the sensors that are used to generate the sensor data are not specified by the Claim.
Further regarding Claim 62, Applicant goes on to argue on pages 9-10 of the Remarks that Havela does not teach a coupling that physically attaches the housing to the machine, or “the plurality of sensors including a vibration sensor that senses vibration transmitted from the machine to the vibration sensor at least in part via the coupling”.  The Examiner disagrees.  In Fig. 4, Havela shows the vibration sensors 13, which must be physically attached to the machine in order to receive vibrations signals from the machine, also being physically attached to the PC-based data acquisition unit 12 (e.g., via cables).  As used in the Claim, “coupling” is a broad term, and encompasses any type of physical connection between the housing and the machine.  The physical connection from the PC-based data acquisition unit 12 to the machine via the vibration sensors 13 meets the broadest reasonable interpretation of the Claim language.  Further, the attachment point of the vibration sensors 13 to the machine is part of the overall coupling; therefore, the vibration is transmitted to the vibrations sensors 13 at least in part via the coupling.  
Applicant goes on to argue on pages 10-11 that Havela does not teach that the reference behavior corresponds to normal behavior for the machine.  The Examiner disagrees.  Havela analyzes machine behavior by comparing measured parameters from current operation to stored reference values from a previous operation (see at least column 2, lines 36-41 and column 3, lines 16-65); the reference values are equated to the claimed “normal behavior”.  As used the in Claim, “normal” is a broad term, and can encompass any observed behavior of the machine.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863